Citation Nr: 0918619	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for lumbosacral spine 
disorder, claimed as low back pain.

2.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the San Diego, California, RO.

The Veteran provided testimony at an April 2009 
videoconference hearing before the undersigned at the RO.  A 
hearing transcript is associated with the claims folder.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
lumbosacral spine disorder, claimed as low back pain, is 
related to active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right knee 
disorder is related to active service; nor was arthritis of 
the right knee manifested within one year after his 
separation from active service.



CONCLUSIONS OF LAW

1.  The Veteran's lumbosacral spine disorder, claimed as low 
back pain, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

2.  The Veteran's right knee disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In November 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the November 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the June 2004 rating decision, March 2006 SOC, and 
October 2007 and April 2008 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran participated in a videoconference 
hearing before this Board in April 2009 and demonstrated 
through his testimony and submission of additional evidence 
that he was aware of the type of evidence required to 
substantiate his claim.  Moreover, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Long Beach VA Medical Center (VAMC), and private treatment 
records.  At the April 2009 hearing, the Veteran's 
representative asked that VA send the Veteran's STRs to the 
Veteran's private physician, Dr. A.M., so that he could 
provide an addendum opinion regarding the relative 
probability of a nexus between the Veteran's right knee 
disorder and service.  However, a review of the STRs reveals 
no documentation of any knee problems during service, and 
therefore remanding the case for the STRs to be sent to 
Dr. A.M. would only delay the processing of the claim without 
any benefit to the Veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  The Claimed In-Service Accident

In this case, the Veteran contends he sustained an injury to 
his low back and right knee during his service in the 1960's, 
and thus is entitled to service connection for his current 
low back and right knee disorders.  At his April 2009 hearing 
before the Board, the Veteran testified that in 1965 he was 
serving on a U.S. Navy destroyer, the U.S.S. Brush (DD-745), 
as an electrician.  He was called to repair a broken motor 
controller in the engine room.  The controller was located 8 
to 10 feet off the deck, so the Veteran had to climb a ladder 
to reach it.  While standing on the ladder conducting the 
necessary repairs, the Veteran was shocked by 440 volts and 
was knocked onto the deck from the top of the ladder.  He 
went to sick bay and complained of low back and right knee 
pain.  He asserts he has had back and knee pain since that 
incident. 

The Veteran's claim form, VA Form 21-526, filed in September 
2003, also states that he injured his low back while carrying 
a very heavy pump rotor out of the engine room of a Navy 
destroyer.  The form describes the right knee injury, 
consistent with his April 2009 hearing testimony, above. 

In a September 2004 statement, the Veteran explained that 
accidents on board ship were not usually reported, due to the 
disciplinary action that would result.  Thus, unless the 
injury was life-threatening, the men often continued working 
despite the injury, and there was no documentation of it 
occurring.  

The claims file contains several "buddy statements" from 
men who served with the Veteran and the Veteran's first 
employer.  First, B.A.M. says in a December 2003 statement 
that he served aboard the U.S.S. Brush with the Veteran as 
the senior Petty Officer of the Veteran's electrician gang, 
and that he recalled the Veteran's injuring his back and 
knee.  He did not recall the exact date or circumstances 
under which the injury occurred, but said it was during the 
time he served with the Veteran, 1963 to 1966.  

Next, J.O. authored a statement in December 2003 stating that 
he also served on the Brush with the Veteran, and that the 
Veteran injured his knee and back aboard the ship and often 
complained about knee and back pain, walking with a 
noticeable limp.  Further, there was no doctor on board, and 
medical care was almost non-existent.  After separating from 
service, J.O. and the Veteran lived in the same area, and the 
Veteran continued to have knee and back pain.   

Finally, the Veteran's first employer, T.R.C. provided a 
statement in December 2003 stating that the Veteran had 
worked for him in the mid-1960s, and that he missed some work 
due to back and knee problems.  

2.  Service Connection for Low Back Disorder

The Veteran's STRs are negative for any manifestation of a 
low back disorder or low back pain.  There is also no 
documentation of the alleged fall from a ladder, or an injury 
to his low back while carrying heavy equipment, as described 
above.  The March 1966 separation examination report does not 
show any indication of a low back problem.  

Following separation from service, the first indication of a 
back problem is documented in an April 1992 note from the 
American Chiropractic Network (ACN), where the Veteran was 
treated by Dr. C.C.K.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  That 1992 report indicates that 
the Veteran said his neck had tightened up while he was in 
the shower.  He gave a history of injuring his back in 
September 1991 at work, following which he had undergone an 
MRI and physical therapy.   

Then, in January 1993, the Veteran sought treatment at the 
ACN for low back pain, stating that it had begun after a 
motorcycle crash in 1975.  The history form used then asked 
whether the Veteran had experienced a similar problem prior 
to the incident which caused the current pain, and the 
Veteran wrote "No."  He had been seeing a chiropractor for 
15 years.  

In June 1993, the Veteran had an recurrence of low back pain 
after lifting a child out of a pool, as described in an 
August 1993 Colonial Insurance Claim Form.  The ACN 
chiropractor assessed a lumbosacral strain/sprain and 
proposed two months of chiropractic treatment.  

In February and April 1994, the Veteran sought treatment for 
additional exacerbations of his back pain resulting from 
working in the garage and the yard.  The diagnosis remained 
the same, with the addition of lumbosacral 
neuritis/radiculitis.  

In June 1997, the Veteran sought treatment for another 
exacerbation of low back pain after bending over.  Dr. C.C.K. 
assessed a lumbar sprain/strain after observing subluxation 
and instability at L3 through L5 and the bilateral quadratus 
lumborum muscle.  The Veteran continued to seek chiropractic 
treatment at the ACN through August 2001. 

He also sought treatment with Dr. J.H. for his low back pain.  
A September 1996 letter from the doctor indicates that the 
Veteran had sustained a low back injury at work the month 
prior, and he was diagnosed with an acute lumbosacral back 
strain.  The Veteran improved quickly with therapy.  This is 
reflected in the doctor's treatment notes as well.  

In August 2001, the Veteran told Dr. J.H. he had felt low 
back pain for 2 weeks.  An X-ray of the Veteran's lumbar 
spine showed no acute fracture, mild retrolisthesis at the 
L5-S1 level, and minimal degenerative disc disease at the L4-
L5 and L5-S1 levels.     

In November 2003, Dr. C.C.K. wrote a letter in regard to the 
Veteran's application for Social Security Disability 
Insurance (SSDI) benefits, stating that he had last seen the 
Veteran in July 2001.  At that time, the Veteran had 
significant low back pain, and arthritis that was confirmed 
by X-rays.  He was awarded SSDI with an effective date in May 
2003, with a primary diagnosis of osteoarthritis and allied 
disorders, and a secondary diagnosis of disorders of the back 
(discogenic and degenerative).   

The Veteran underwent an orthopedic evaluation at the Brie 
Medical Group in relation to his SSDI in January 2004.  He 
reported a history of injuring his back and knee during 
active service in 1965.  On examination, there was limitation 
of low back motion and right knee flexion.  

The records from the Long Beach VAMC do not contain any 
documentation of treatment for the Veteran's low back 
disorder.  

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence weighs against a finding of a 
connection between the Veteran's current low back disorder 
and his active service in the Navy.  

First, there are no competent opinions linking the Veteran's 
current low back disorder to active service.  Further, 
chronicity of any low back disability in service, from 
service to the present, has not been established.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any back injury or back pain in active service, and no 
pertinent complaint at separation.  Following service, there 
was no documentation of treatment for back pain until 1992, 
and even then it was attributed to a 1975 post-service 
motorcycle accident.  Although he is obviously sincere in his 
beliefs, in light of the above factors the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for 25 years following his military 
discharge is more probative than the Veteran's current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.
 
3.  Right Knee Disorder

Next, the Veteran contends that his current osteoarthritis of 
the right knee is related to the claimed in-service fall from 
a ladder, described above.  

As above, the STRs are negative for any indication of injury 
to the right knee, including due to a fall from a ladder, and 
any for any treatment for right knee pain.  The March 1966 
separation examination report does not indicate the presence 
of any right knee problems, or any pertinent complaint.  

Following theVeteran's separation from service, the first 
indication of right knee pain is found in the records of Dr. 
J.H. in July 1998.  As with the low back, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  It does 
not appear that any treatment was rendered at the time.

Next, the Veteran sought treatment with Dr. W.C.K. in May 
2003.  He said that in April 2003 his foot had slipped while 
he was rising from his hands and knees, causing injury to his 
right knee.  On examination, the doctor noted varus deformity 
of the right knee with mild swelling.  The Veteran walked 
with a mild limp.  X-rays were taken and revealed bone-on-
bone arthritic changes, predominantly in the medial 
compartment.  The doctor assessed advanced osteoarthritis of 
the right knee, and recommended pain management with 
medications and injections.  A knee replacement would be a 
last resort.  

A September 2003 letter to Dr. J.H. from Dr. W.C.K. indicated 
that the Veteran was doing well with glucosamine and pain 
medication, and thus did not require a knee replacement 
despite the bone-on-bone articulation.  In December 2003, Dr. 
W.C.K. began Synvisc injections for pain.  

In April 2006, Dr. W.E.W., from the same clinic as Dr. 
W.C.K., authored a letter stating that the Veteran had 
sustained a "left" knee (presumably this is a typographical 
error, and the doctor meant to write "right" knee) injury 
after falling off a ladder in active service, and that he had 
experienced right knee pain since that injury.  The doctor 
assessed posttraumatic osteoarthritic changes in the knee.  
The Veteran recently had been given a corticosteroid 
injection, and authorization was being sought for 
viscosupplementation therapy, although the Veteran would 
eventually require a knee replacement.  Dr. W.E.W. opined 
that the present state of the right knee appeared to be 
service connected due to his war-time injury.  

Finally, Dr. A.A.M. wrote a report in February 2008 wherein 
he described the Veteran's claimed in-service injury.  He 
assessed right knee osteoarthritis with post-traumatic 
osteoarthrosis.  Based on the Veteran's evaluation and 
history, the doctor opined that it appeared that the 
Veteran's right knee disorder was directly connected to the 
in-service injury sustained in 1965.  The doctor went on to 
recommend a total knee replacement.

We have reviewed the foregoing evidence as to the Veteran's 
claim for his knee, and find that the preponderance of the 
evidence weighs against a grant of service connection the 
current a right knee disability.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309, as there is no evidence 
that the Veteran had arthritis in the right knee either in 
service or within one year after his separation from service.  

The Veteran has provided statements from two private 
physicians who relate his current knee problems to the 
claimed in-service injury.  Where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the nexus opinions provided by Drs. 
W.E.W. and A.A.M. carry little probative value in our 
decision.  Neither doctor has provided a basis for his 
opinion that the current right knee problems are related to 
an in-service right knee injury.  Their opinions are 
conclusory, i.e., they reach their conclusions as to a causal 
connection between the Veteran's service in the 1960's and 
his later manifested knee trouble with no discussion of how 
the purported relationship is shown, and appear to be based 
simply on verbal history by the Veteran, without any 
documentation of a previous injury.  Thus, the opinions of 
these doctors are speculative in nature.  Speculative medical 
opinions are insufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).   

As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced, and to 
discuss his current pain and other experienced symptoms.  
Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical 
matters such as a diagnosis.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), supra. 

Similarly, as noted above, the Court of Appeals for Veterans 
Claims has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  See also Robinson 
v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009), supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, as with the low back issue, the 
Veteran's right knee pain is found to be capable of lay 
observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  The STRs show no evidence of any right knee 
injury and no complaints of right knee pain in active 
service.  Following service, there was no documentation of 
treatment for knee pain until 1998.  Although we are 
sympathetic with the Veteran's expression of concern about 
not reporting an in-service injury contemporaneously so as to 
avoid possible disciplinary action, that rationale would not 
apply at the time of separation from service, when it would 
be in his interest to report any physical problems which 
might require treatment or warrant disability benefits.

Thus, while he may be sincere in his belief, in light of the 
above factors, to include several incidents of post-service 
physical trauma, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology ever 
since his fall in the Navy are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
for over 30 years following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry, 7 Vet. App. 59 
(1994).  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.  
 
Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right knee disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for a lumbosacral spine disorder, claimed 
as low back pain, is denied.

Service connection for a right knee disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


